 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DEXTER BROWN,                                     No. 2:19-cv-2217-TLN-EFB P
11                       Plaintiff,
12              v.                                      FINDINGS AND RECOMMENDATIONS
13    GAVIN NEWSOM, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

17   § 1983, seeks leave to proceed in forma pauperis. See 28 U.S.C. § 1915(a). For the reasons

18   stated below, the court finds that plaintiff has not demonstrated he is eligible to proceed in forma

19   pauperis.

20          A prisoner may not proceed in forma pauperis:

21          if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
            any facility, brought an action or appeal in a court of the United States that was
22          dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
            upon which relief may be granted, unless the prisoner is under imminent danger of
23          serious physical injury.
24

25   28 U.S.C. § 1915(g). Court records (and plaintiff’s own complaint, ECF No. 1 at 2) show that

26   plaintiff has been designated a three-strikes litigant for purposes of § 1915(g).1 Further,

27
            1
                See Brown v. Sagireddy, No. 2:17-cv-2041-KJM-AC (E.D. Cal. May 2, 2018), ECF No.
28   14.
                                                        1
 1   plaintiff’s complaint fails to allege facts that adequately demonstrate he is under imminent danger
 2   of serious physical injury.2 Plaintiff’s application for leave to proceed in forma pauperis must
 3   therefore be denied pursuant to § 1915(g). Plaintiff must submit the appropriate filing fee in
 4   order to proceed with this action.
 5           Accordingly, IT IS RECOMMENDED that:
 6           1. Plaintiff’s application to proceed in forma pauperis (ECF Nos. 2, 7, 9) be denied; and
 7           2. Plaintiff be ordered to pay the $400 filing fee within fourteen days from the date of any
 8   order adopting these findings and recommendations and be admonished that failure to do so will
 9   result in the dismissal of this action.
10           These findings and recommendations are submitted to the United States District Judge
11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
12   after being served with these findings and recommendations, any party may file written
13   objections with the court and serve a copy on all parties. Such a document should be captioned
14   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
15   within the specified time may waive the right to appeal the District Court’s order. Turner v.
16   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
17   Dated: March 19, 2020.
18

19

20

21

22

23

24

25

26           2
              Plaintiff’s complaint alleges (1) that the Governor is not referring violent crimes inside
27   prisons for prosecution, and (2) that plaintiff was physically assaulted by another inmate on
     September 18, 2019, but plaintiff then refused an offer to be moved to safety. ECF No. 1 at 2, 6,
28   9.
                                                         2
